PONDER, Judge.
This is a motion to dissolve a preliminary injunction against fencing a portion of a street and also for damages. This court, ex proprio motu, has noted that the appeal bond was not timely filed, and we therefore lack jurisdiction to consider this appeal.
On September 13, 1974, plaintiff filed a rule to show cause why defendants should not be enjoined from fencing in a portion of a street. A judgment ordering the preliminary injunction was signed on October 16, 1974. On June 30, 1975, defendants filed a motion to dissolve this preliminary injunction and for damages. The matter was heard by the District Court on August 20, 1975, and the judgment denying the motion to dissolve the preliminary injunction was signed on January 7, 1976.
The district judge signed the order for appeal on February 3, 1976. The appeal bond was executed by appellants on February 6, 1976, but was not filed until March 17.
LSA-C.C.P. Article 3612 states in part: “An appeal from an order of judgment relating to a preliminary injunction must be taken and a bond furnished within fifteen days from the date of the order or judgment. The court in its discretion may stay further proceedings until the appeal has been decided.”
Pretermitting the question of whether the order for appeal was timely filed, it is obvious that the appeal bond was not. Since the bond was not filed until more than two months after the judgment was signed, appeal court jurisdiction has never attached. See LSA-C.C.P. Article 2088.
*1175This appeal is therefore dismissed at the appellants’ cost.
APPEAL DISMISSED.